Citation Nr: 0928852	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and wife


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1969 to December 1972, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

The Veteran presented testimony at a Board personal hearing 
before the undersigned  in June 2009 in Washington, DC.  A 
transcript of this hearing has been associated with the 
Veteran's claims folder.  The Veteran also submitted 
pertinent medical evidence, by way of treatment records, 
written statements, and stressor verification research, 
directly to the Board, along with a written statement waiving 
initial review of this evidence by the RO.

The Board points out that, if it is not medically possible to 
distinguish the effects of service-connected and non-service-
connected disabilities, the reasonable doubt doctrine 
mandates that all signs and symptoms be attributed to the 
Veteran's service-connected disabilities.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  The Board finds that the 
Veteran is entitled to service connection for PTSD.  
Therefore, the issue has been phrased accordingly.  Further, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, --- Vet.App. ----, ----, 
No. 07-0558, slip op. at 4 (Feb. 17, 2009).

The issue of entitlement to service connection for a skin 
rash was denied in the October 2005 rating decision, which 
denial was confirmed and continued in the January 2006 
rating.  The Veteran did not appeal this issue. 

At the June 2009 Board personal hearing, the Veteran's 
representative appears to have raised the issue of 
entitlement to service connection for heart disease.  (See 
Hearing Transcript, p. 25).  This matter is referred to the 
RO for appropriate action.


FINDING OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The evidence is in relative equipoise on the question of 
whether the Veteran has a diagnosis of PTSD.

3.  The evidence is in relative equipoise on the question of 
whether the Veteran's PTSD with depression and anxiety is 
causally linked to a stressor event of a hostile enemy attack 
while he was stationed in the Republic of Vietnam.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for establishing service connection for PTSD with 
depression and anxiety are met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   Given the 
favorable action in this case granting service connection for 
PTSD with anxiety and depression, no further notice or 
assistance in developing the facts pertinent to this issue is 
required.

Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996). 

Under the laws administered by VA, service connection for 
PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

With regard to evidence of an in-service stressor, in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to him, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of PTSD with depression and 
anxiety.  After a review of the evidence, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the Veteran has a diagnosis of PTSD.  

Private treatment records from June 1989 to September 1991 
reflect that the Veteran complained of anxiety.  In a January 
1990 treatment record, the Veteran told the psychiatrist that 
he had difficulties with nervousness over the past 20 years 
since Vietnam (December 1969 to November 1970).  The Veteran 
further reported that he had some difficulties coping with 
his Vietnam experiences and that he was receiving counseling 
at the Vet Center.  A September 1991 treatment record 
reflects that the Veteran reported that he developed 
nervous/panic problems on returning from Vietnam in 1972, and 
that he self medicated with alcohol.

VA treatment records from August 2004 through September 2005 
reflect complaints of depression and insomnia.  The Veteran 
was admitted to the VA hospital in August 2004 for complaints 
of depression and suicidal ideation.

At a VA examination in May 2005, the Veteran told the VA 
examiner that his symptoms started shortly after returning 
from Vietnam.  The Veteran reported that he was stressed out 
and had become increasingly anxious.  He also reported that 
he had a 20 year history of insomnia.  He told the VA 
examiner that he was in Vietnam as a security person and that 
he was not in actual combat, but that he experienced rocket 
attacks, and also saw one person killed.  The VA examiner 
noted that with regard to PTSD symptoms the Veteran did not 
describe any specific traumatic stressor that he experienced 
while in the service.  The VA examiner diagnosed the Veteran 
with major depression and generalized anxiety disorder.  He 
concluded that the Veteran did not meet the criteria for PTSD 
because he did not describe any specific traumatic event.

A June 2009 VA treatment diagnosed the Veteran with "PTSD: 
anxious but stable, not suicidal or homicidal."  In June 
2009, the Veteran submitted a statement from 1) N.D., M.Div., 
BCC; 2) R.M., MA, LPC, LICDC; and 3) M.S., M.D.  N.D. wrote 
that the Veteran participated in the Day Hospital PTSD 
program and was diagnosed with combat-related PTSD.  R.M. 
noted that the Veteran was referred to the PTSD program in 
2007 and that the Veteran's emotional status was originally 
caused or aggravated by his military service and his 
experiences in a combat zone in Vietnam.  Dr. M.S. stated 
that the Veteran has been diagnosed with major depression, 
recurrent and generalized anxiety disorder.  He further noted 
that the Veteran had reported problems with anxiety and 
depression shortly after his return from Vietnam while in the 
military.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran has a diagnosed disability of PTSD.  
The Board is aware of the May 2005 VA examiner's unfavorable 
opinion that the Veteran did not have a diagnosis of PTSD; 
however, the Board finds the VA treatment records have 
greater probative value.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (the Board, however, may favor the opinion of 
one competent medical professional over that of another so 
long as an adequate statement of reasons and bases is 
provided).  The VA examiner's rationale was primarily 
premised on the fact that criteria A for a diagnosis of PTSD 
were not satisfied because it was difficult to verify the 
Veteran's stressor in that he did not describe any specific 
traumatic event; however the Veteran's reported stressor has 
since been verified.  In this regard, the Board observes that 
a PTSD diagnosis is clearly indicated in recent VA medical 
records.

The Veteran's diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a corroborated in-
service stressor for service connection to be warranted.  
Thus, the question becomes whether the Veteran either engaged 
in combat with the enemy during service or experienced a 
corroborated in-service stressor upon which the diagnosis of 
PTSD is predicated. 

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that military records indicate that the 
Veteran was awarded the National Defense Service Award, 
Vietnam Campaign Award with Device, and Vietnam Service Award 
with one star, but no combat-related citations such as the 
Purple Heart Medal or the Combat Ribbon are indicated by his 
DD-214 Form.  Additionally, the Veteran's military records 
indicate that he was assigned to the East Security Division 
(Da Nang), which would not, in and of itself, suggest combat.  
Moreover, the Veteran's service treatment records do not 
suggest any wounds attributable to combat.  For these 
reasons, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not engage in combat with 
the enemy during service. 

As such, the Board has considered whether the Veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  The Veteran has reported several 
stressful in-service events related to his service in 
Vietnam.  Notably, the Veteran reported that he witnessed 
multiple rocket attacks and sniper fire that occurred in Da 
Nang.  Specifically, he recalled one occasion where he just 
got off duty and was lying in his barracks when there was a 
rocket explosion approximately 25 to 50 yards from his 
location.  (See June 2009 stressor statement).  

The Veteran's service personnel records show that he was 
stationed at the Naval Support Activity, in Da Nang, Republic 
of Vietnam from December 1969 to November 1970.  
Additionally, research presented by the Veteran and his 
representative revealed that there was a hostile artillery, 
rocket, or mortar attack on April 8, 1970 in Da Nang that 
resulted in at least one casualty.  (See Welcome to the 
Gateway Web Site of the 6924th Heritage Association, at 
http://www.6924th.org (last visited Jun. 17, 2009); The 
Vietnam Veterans Memorial, at http://thewall-usa.com (last 
visited Jun. 17, 2009)).

The Veteran's unit records combined with research that shows 
that a rocket attack occurred in Da Nang while the Veteran 
was stationed in Da Nang lends credence to his claim of 
having experienced a rocket attack (despite the fact that the 
records do not specifically identify the Veteran as being 
present during the attacks).  See Pentecost v. Principi, 16 
Vet. App. at 124.  In light of the Court's ruling in 
Pentecost, and after consideration of all of the evidence, 
the Board finds that the evidence is in relative equipoise on 
the question of whether the Veteran's PTSD with depression 
and anxiety is causally linked to a stressor event of a 
rocket attacks upon the base in Da Nang while he was 
stationed in the Republic of Vietnam.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that the in-
service stressful event occurred.  

Such report in-service stressful event of rocket attack was 
the basis for a VA outpatient treatment diagnosis of PTSD.  
Given the Veteran's PTSD diagnosis, his verified stressor of 
rocket attacks, and nexus of diagnosis to the in-service 
stressor, the Board finds that the criteria for service 
connection for PTSD with depression and anxiety have been met 
in this case.  The claim is granted in full. 


ORDER

Service connection for PTSD with depression and anxiety is 
granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


